The judgment of the court was pronounced by
Preston, J.
A stock of goods were sold under a writ of fieri facias, in the suit of Paul Juge Sf Co., against Despus Sf Co. They commenced an ordinary suit, but afterwards obtained an attachment, on affidavit that the defendants were about to depart from the State. In their judgment, it was decreed, that they should be paid, with privilege upon the property attached.
Previously to their attachment, however, the same property had been attached at the suit of Pierre Longis, on the same ground. He obtained judgment, with a decree that the property should be subject to the judgment, and sold to pay the same.
Samuel Harmon took a rule on both parties, to show cause why the proceeds of the property sold by the sheriff, should not be paid over to hbn, in satisfaction of a judgment he had obtained for rent, with the landlord’s privilege. Longis contested his right to rent, on the ground, that Despus Sf Co. had sold their stock to him for a large sum; that the rent, before the sale, was extinguished by the price, and that he could not be landlord and tenant both, after the sale; and, therefore, no rent was due. A bill of sale of the effects in the store, made before a notary, was produced. Nevertheless, it was admitted that Despus. Sf Co. were in possession of the effects at the time of the attachment. The sale had not, therefore, been carried into effect by delivery, and the court very properly allowed the rent out of the proceeds of the sheriff’s sale. But as to the balance of the fund, the court allowed a preference to Juge Sf Co. over Lon*769gis, on the ground, that the judgment in favor of the former decreed a privilege, whilst the judgment in favor of the latter did not. - That was an error.
The suits-of the respective parties show that neither had a preference to be paid out of-the proceeds of the property, except by virtue of their attachments. The prior attachment of Longis gave him a- preference over Juge Sf Co. The judgment in his favor decreed, that the property attached was subject to his judgment, which should be paid out of the same. The judgment in favor of Juge Sf Co. substantially decreed no more.
Attachments must be satisfied in the order in which they are levied, otherwise the process of the court, in the first attachment, might be rendered nugatory, and the 265 article of the Code of Practice, which authorizes the attaching creditor to have the property attached sold to satisfy his judgment, of no avail.
The judgment in favor of Samuel Harmon is confirmed. The remainder of the judgment is reversed; and it is decreed that Pierre Longis be paid four hundred and thirty-one dollars, the amount of his judgment, with the legal interest allowed in the judgment, out of the proceeds of the property attached by him, in preference to Paul Juge Fils Sf Co., who are condemned to pay the costs of the appeal.